Citation Nr: 0802657	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.

2.  Entitlement to service connection for residuals of head 
trauma (claimed with symptoms of double vision, dizziness, 
headaches and facial pressure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to July 
1994 and from January 1998 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Regional 
Office (RO) that denied service connection for hydrocephalus 
and service connection for residuals of head trauma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The service medical records reflect the veteran was involved 
in a car accident in February 2000.  He was treated for 
facial lacerations and given an MRI.  The results of the MRI 
are not in the service medical records.

In a July 2007 hearing before the Board, the veteran 
testified that the car accident occurred when the car in 
which he was a passenger rear-ended another vehicle and he 
was thrown forward, headfirst, in between the windshield and 
the passenger side window.  He reported sustaining head 
trauma and facial lacerations.  Following the accident, he 
testified that he suffered from heat exhaustion and 
headaches. 

Private and VA medical records indicate that a current 
disability exists.  The veteran was assessed with 
hydrocephalus by a private physician in May 2004.  In 
addition, VA outpatient treatment records from September 2004 
to March 2006 indicate that residuals of head trauma existed 
in the form of headaches, blurred vision and double vision.  
The Board notes that the veteran has not been afforded a VA 
examination to determine whether his current disability is 
related to service.

The Board acknowledges that the May 2004 private medical 
report an incident of head trauma prior to the in-service car 
accident, when the veteran fell out of a tree and was 
rendered unconscious.  At the July 2007 Board hearing he 
testified that this incident occurred when he was a child and 
he has sustained no other head injuries aside from  the 
February 2000 car accident.  Thus, upon remand the head 
trauma prior to service should be considered when evaluating 
whether the veteran's current disability is related to the 
in-service car accident.

As the record shows evidence of a car accident in service, 
lay testimony of possible residuals from head trauma 
following the accident and a current disability which could 
be related to service, a VA examination is necessary to 
obtain an opinion as to the current etiology.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006)

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist to 
determine the nature of the condition and 
to provide an opinion as to its possible 
relationship to service.  All necessary 
tests should be performed.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not that the veteran's 
current hydrocephalus and residuals of 
head trauma are related to the in-service 
car accident.  The examiner should also 
consider the veteran's reported head 
trauma prior to service.  A rationale for 
any opinion expressed should be set forth.  

3.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



